DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In re claim 1, the prior art references, alone or in combination do not show a light emitting device comprising: a substrate having a first thermal conductivity; a light emitting diode on the substrate; a wavelength conversion material surrounding the light emitting diode, the wavelength conversion material comprising phosphor powder or quantum dots dispersed in a binder, having a second thermal conductivity substantially lower than the first thermal conductivity, and having a total volume substantially larger than a total volume of the light emitting diode; a transparent plate disposed on the substrate and having a third thermal conductivity greater than the second thermal conductivity; and the light emitting diode located in a cavity in either the substrate or the transparent plate. 
In re claim 14, the prior art references, alone or in combination do not show a light emitting device comprising: a substrate having a first thermal conductivity comprising a cavity; a light emitting diode located in the cavity of the substrate; a wavelength conversion material surrounding the light emitting diode, the wavelength 
In re claim 17, the prior art references, alone or in combination do not show a light emitting device comprising: a substrate having a first thermal conductivity; a light emitting diode on the substrate; a wavelength conversion material surrounding the light emitting diode, the wavelength conversion material comprising phosphor powder or quantum dots dispersed in a binder, having a second thermal conductivity substantially lower than the first thermal conductivity, and having a total volume substantially larger than a total volume of the light emitting diode; a transparent plate disposed on the substrate and having a third thermal conductivity greater than the second thermal conductivity, the transparent plate comprising a cavity, and the light emitting diode and wavelength conversion material located in the cavity.
The closest prior art references include Suehiro et al. (US Pub. 2012/0171789 A1) and newly discovered Sakumoto (US Pub. 2013/0114265 A1), McKenzie et al. (US Pub. 2011/0001157 A1), Zimmerman et al. (US Pub.2012/0261703 A1), and Ichikawa (US Pub. 2011/0248623 A1). Suehiro discloses the elements of the device having specific Coefficients of Thermal Expansion (CTE) instead of thermal conductivity. Although structurally the same as the claims, Suehiro is not specific in the reciting the relationship of the thermal conductivities between the substrate, wavelength conversion material nor the transparent plate having a cavity. Sakumoto, McKenzie, Zimmerman, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E WARREN whose telephone number is (571)272-1737.  The examiner can normally be reached on Mon-Fri 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MATTHEW E WARREN/Primary Examiner, Art Unit 2815